UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission File Number 1-7850 SOUTHWEST GAS CORPORATION (Exact name of registrant as specified in its charter) California 88-0085720 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5241 Spring Mountain Road Post Office Box 98510 Las Vegas, Nevada 89193-8510 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 876-7237 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Common Stock, $1 Par Value, 42,633,508 sharesas of November 1, 2007. SOUTHWEST GAS CORPORATIONForm 10-Q September30, 2007 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SOUTHWEST GAS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Thousands of dollars, except par value) (Unaudited) SEPTEMBER 30, DECEMBER 31, 2007 2006 ASSETS Utility plant: Gas plant $ 3,995,413 $ 3,763,310 Less: accumulated depreciation (1,243,652 ) (1,175,600 ) Acquisition adjustments, net 1,857 1,992 Construction work in progress 44,124 78,402 Net utility plant 2,797,742 2,668,104 Other property and investments 146,345 136,242 Current assets: Cash and cash equivalents 18,830 18,786 Accounts receivable, net of allowances 128,217 225,928 Accrued utility revenue 32,500 73,300 Deferred income taxes 10,264 - Deferred purchased gas costs 31,235 77,007 Prepaids and other current assets 70,583 106,603 Total current assets 291,629 501,624 Deferred charges and other assets 172,987 178,995 Total assets $ 3,408,703 $ 3,484,965 CAPITALIZATION AND LIABILITIES Capitalization: Common stock, $1 par (authorized - 60,000,000 shares; issued and outstanding - 42,554,618 and 41,770,291 shares) $ 44,184 $ 43,400 Additional paid-in capital 724,209 698,258 Accumulated other comprehensive income (loss), net (12,931 ) (13,666 ) Retained earnings 186,142 173,433 Total equity 941,604 901,425 Subordinated debentures due to Southwest Gas Capital II 100,000 100,000 Long-term debt, less current maturities 1,227,606 1,286,354 Total capitalization 2,269,210 2,287,779 Current liabilities: Current maturities of long-term debt 36,937 27,545 Accounts payable 91,797 265,739 Customer deposits 70,569 64,151 Income taxes payable 9,706 - Accrued general taxes 43,369 45,895 Accrued interest 22,734 21,362 Deferred income taxes - 15,471 Deferred purchased gas costs 47,380 - Other current liabilities 76,784 55,901 Total current liabilities 399,276 496,064 Deferred income taxes and other credits: Deferred income taxes and investment tax credits 317,222 308,493 Taxes payable 4,436 5,951 Accumulated removal costs 141,000 125,000 Other deferred credits 277,559 261,678 Total deferred income taxes and other credits 740,217 701,122 Total capitalization and liabilities $ 3,408,703 $ 3,484,965 The accompanying notes are an integral part of these statements. 2 SOUTHWEST GAS CORPORATIONForm 10-Q September30, 2007 SOUTHWEST GAS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED TWELVE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 2007 2006 Operating revenues: Gas operating revenues $ 274,748 $ 273,041 $ 1,345,996 $ 1,235,351 $ 1,838,039 $ 1,658,259 Construction revenues 96,776 78,759 245,781 224,292 318,853 298,379 Total operating revenues 371,524 351,800 1,591,777 1,459,643 2,156,892 1,956,638 Operating expenses: Net cost of gas sold 141,825 148,527 834,453 760,847 1,107,594 989,281 Operations and maintenance 83,222 79,446 250,847 234,716 336,934 322,475 Depreciation and amortization 46,271 42,709 136,348 125,345 179,967 165,149 Taxes other than income taxes 7,848 9,515 28,253 25,752 37,495 34,515 Construction expenses 83,902 68,406 214,887 195,225 276,489 259,137 Total operating expenses 363,068 348,603 1,464,788 1,341,885 1,938,479 1,770,557 Operating income 8,456 3,197 126,989 117,758 218,413 186,081 Other income and (expenses): Net interest deductions (22,619 ) (21,324 ) (65,888 ) (65,174 ) (87,967 ) (86,898 ) Net interest deductions on subordinated debentures (1,932 ) (1,931 ) (5,795 ) (5,793 ) (7,726 ) (7,724 ) Other income (deductions) 597 2,703 6,870 9,671 11,351 13,091 Total other income and (expenses) (23,954 ) (20,552 ) (64,813 ) (61,296 ) (84,342 ) (81,531 ) Income (loss) before income taxes (15,498 ) (17,355 ) 62,176 56,462 134,071 104,550 Income tax expense (benefit) (6,180 ) (6,619 ) 22,067 19,309 47,255 37,142 Net income (loss) $ (9,318 ) $ (10,736 ) $ 40,109 $ 37,153 $ 86,816 $ 67,408 Basic earnings (loss) per share $ (0.22 ) $ (0.26 ) $ 0.95 $ 0.92 $ 2.06 $ 1.69 Diluted earnings (loss) per share $ (0.22 ) $ (0.26 ) $ 0.94 $ 0.91 $ 2.04 $ 1.67 Dividends declared per share $ 0.215 $ 0.205 $ 0.645 $ 0.615 $ 0.85 $ 0.82 Average number of common shares outstanding 42,448 40,982 42,219 40,221 42,060 39,957 Average shares outstanding (assuming dilution) - - 42,607 40,610 42,469 40,343 The accompanying notes are an integral part of these statements. 3 SOUTHWEST GAS CORPORATIONForm 10-Q September30, 2007 SOUTHWEST GAS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Thousands of dollars) (Unaudited) NINE MONTHS ENDED TWELVE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 CASH FLOW FROM OPERATING ACTIVITIES: Net income $ 40,109 $ 37,153 $ 86,816 $ 67,408 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 136,348 125,345 179,967 165,149 Deferred income taxes (17,456 ) (10,164 ) (3,383 ) (7,058 ) Changes in current assets and liabilities: Accounts receivable, net of allowances 97,711 75,692 (5,828 ) (14,958 ) Accrued utility revenue 40,800 35,400 500 (1,500 ) Deferred purchased gas costs 93,152 45,735 79,825 (3,200 ) Accounts payable (173,942 ) (157,064 ) (10,615 ) 4,841 Accrued taxes 6,236 6,630 2,804 (2,819 ) Other current assets and liabilities 63,935 78,906 9,185 40,373 Other (5,844 ) (7,015 ) (7,486 ) 11,018 Net cash provided by operating activities 281,049 230,618 331,785 259,254 CASH FLOW FROM INVESTING ACTIVITIES: Construction expenditures and property additions (255,001 ) (234,290 ) (366,036 ) (328,399 ) Change in restricted cash - (19,332 ) 19,332 (19,332 ) Other 23,988 28,808 28,379 33,978 Net cash used in investing activities (231,013 ) (224,814 ) (318,325 ) (313,753 ) CASH FLOW FROM FINANCING ACTIVITIES: Issuance of common stock, net 26,735 60,154 39,033 68,471 Dividends paid (26,814 ) (24,702 ) (35,612 ) (32,734 ) Issuance of long-term debt, net 101,956 99,723 94,633 179,176 Retirement of long-term debt (105,869 ) (81,995 ) (108,271 ) (83,759 ) Temporary changes in long-term debt (46,000 ) (33,000 ) (16,000 ) (33,000 ) Change in short-term debt - (24,000 ) - (29,000 ) Net cash provided by (used in) financing activities (49,992 ) (3,820 ) (26,217 ) 69,154 Change in cash and cash equivalents 44 1,984 (12,757 ) 14,655 Cash at beginning of period 18,786 29,603 31,587 16,932 Cash at end of period $ 18,830 $ 31,587 $ 18,830 $ 31,587 Supplemental information: Interest paid, net of amounts capitalized $ 68,139 $ 69,428 $ 91,244 $ 88,553 Income taxes paid (received), net 19,233 24,799 34,116 27,285 The accompanying notes are an integral part of these statements. 4 SOUTHWEST GAS CORPORATIONForm 10-Q September30, 2007 Note 1 – Nature of Operations and Basis of Presentation Nature of Operations. Southwest Gas Corporation (the “Company”) is composed of two segments: natural gas operations (“Southwest” or the “natural gas operations” segment) and construction services.Southwest is engaged in the business of purchasing, distributing, and transporting natural gas to customers in portions of Arizona, Nevada, and California. The public utility rates, practices, facilities, and service territories of Southwest are subject to regulatory oversight. The timing and amount of rate relief can materially impact results of operations. Natural gas sales are seasonal, peaking during the winter months; therefore, results of operations for interim periods are not necessarily indicative of the results for a full year. Variability in weather from normal temperatures can materially impact results of operations. Natural gas purchases and the timing of related recoveries can materially impact liquidity. Northern Pipeline Construction Co. (“NPL” or the “construction services” segment), a wholly owned subsidiary, is a full-service underground piping contractor that provides utility companies with trenching and installation, replacement, and maintenance services for energy distribution systems. Basis of Presentation.The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. The preparation of the condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. In the opinion of management, all adjustments, consisting of normal recurring items and estimates necessary for a fair presentation of the results for the interim periods, have been made. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the 2006 Annual Report to Shareholders, which is incorporated by reference into the 2006 Form10-K, and the first and second quarter 2007 Form 10-Qs. Intercompany Transactions.NPL recognizes revenues generated from contracts with Southwest (see Note 3 below). Accounts receivable for these services were $10.8million at September 30, 2007 and $9.2million at December31, 2006. The accounts receivable balance, revenues, and associated profits are included in the condensed consolidated financial statements of the Company and were not eliminated during consolidation in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 71, “Accounting for the Effects of Certain Types of Regulation.” 5 SOUTHWEST GAS CORPORATIONForm 10-Q September30, 2007 Note 2 – Components of Net Periodic Benefit Cost Southwest has a noncontributory qualified retirement plan with defined benefits covering substantially all employees and a separate unfunded supplemental retirement plan (“SERP”) which is limited to officers.Southwest also provides postretirement benefits other than pensions (“PBOP”) to its qualified retirees for health care, dental, and life insurance benefits. Qualified Retirement Plan Period Ended September 30, Three Months Nine Months Twelve Months 2007 2006 2007 2006 2007 2006 (Thousands of dollars) Service cost $ 4,123 $ 4,071 $ 12,368 $ 12,213 $ 16,439 $ 16,159 Interest cost 7,311 6,701 21,933 20,103 28,635 26,434 Expected return on plan assets (8,257 ) (7,652 ) (24,773 ) (22,956 ) (32,425 ) (30,345 ) Amortization of prior service credits (3 ) (3 ) (8 ) (9 ) (10 ) (11 ) Amortization of net loss 1,252 1,338 3,755 4,014 5,093 4,628 Net periodic benefit cost $ 4,426 $ 4,455 $ 13,275 $ 13,365 $ 17,732 $ 16,865 SERP Period Ended September 30, Three Months Nine Months Twelve Months 2007 2006 2007 2006 2007 2006 (Thousands of dollars) Service cost $ 38 $ 53 $ 115 $ 158 $ 168 $ 214 Interest cost 487 473 1,461 1,420 1,934 1,873 Amortization of prior service costs - 2 - 7 2 36 Amortization of net loss 283 311 848 933 1,159 1,161 Net periodic benefit cost $ 808 $ 839 $ 2,424 $ 2,518 $ 3,263 $ 3,284 PBOP Period Ended September 30, Three Months Nine Months Twelve Months 2007 2006 2007 2006 2007 2006 (Thousands of dollars) Service cost $ 203 $ 214 $ 608 $ 641 $ 821 $ 851 Interest cost 576 530 1,728 1,589 2,257 2,117 Expected return on plan assets (536 ) (454 ) (1,608 ) (1,362 ) (2,063 ) (1,780 ) Amortization of transition obligation 216 216 650 650 867 866 Amortization of net loss 14 42 43 126 85 160 Net periodic benefit cost $ 473 $ 548 $ 1,421 $ 1,644 $ 1,967 $ 2,214 6 SOUTHWEST GAS CORPORATIONForm 10-Q September30, 2007 Note 3 – Segment Information The following tables list revenues from external customers, intersegment revenues, and segment net income (thousands of dollars): Natural Gas Construction Operations Services Total Three months ended September 30, 2007 Revenues from external customers $ 274,748 $ 77,445 $ 352,193 Intersegment revenues 19,331 19,331 Total $ 274,748 $ 96,776 $ 371,524 Segment net income (loss) $ (12,863 ) $ 3,545 $ (9,318 ) Three months ended September 30, 2006 Revenues from external customers $ 273,041 $ 59,626 $ 332,667 Intersegment revenues 19,133 19,133 Total $ 273,041 $ 78,759 $ 351,800 Segment net income (loss) $ (13,780 ) $ 3,044 $ (10,736 ) Nine months ended September 30, 2007 Revenues from external customers $ 1,345,996 $ 192,602 $ 1,538,598 Intersegment revenues 53,179 53,179 Total $ 1,345,996 $ 245,781 $ 1,591,777 Segment net income $ 32,910 $ 7,199 $ 40,109 Nine months ended September 30, 2006 Revenues from external customers $ 1,235,351 $ 166,399 $ 1,401,750 Intersegment revenues 57,893 57,893 Total $ 1,235,351 $ 224,292 $ 1,459,643 Segment net income $ 28,306 $ 8,847 $ 37,153 Twelve months ended September 30, 2007 Revenues from external customers $ 1,838,039 $ 242,956 $ 2,080,995 Intersegment revenues 75,897 75,897 Total $ 1,838,039 $ 318,853 $ 2,156,892 Segment net income $ 76,077 $ 10,739 $ 86,816 Twelve months ended September 30, 2006 Revenues from external customers $ 1,658,259 $ 220,624 $ 1,878,883 Intersegment revenues 77,755 77,755 Total $ 1,658,259 $ 298,379 $ 1,956,638 Segment net income $ 54,975 $ 12,433 $ 67,408 7 SOUTHWEST GAS CORPORATIONForm 10-Q September30, 2007 Note 4 – Comprehensive Income Three Months Ended Nine Months Ended Twelve Months Ended September 30, September 30, September 30, 2007 2006 2007 2006 2007 2006 (Thousands of dollars) Net income (loss) $ (9,318 ) $ (10,736 ) $ 40,109 $ 37,153 $ 86,816 $ 67,408 Additional minimum pension liability adjustment, net of $20.3 million tax expense and $19 million tax benefit - 33,047 (30,753 ) Amortization of unamortized benefit plan cost, net of $150,000, $450,000, and $450,000 tax expense 246 - 735 - 735 - Comprehensive income (loss) $ (9,072 ) $ (10,736 ) $ 40,844 $ 37,153 $ 120,598 $ 36,655 The additional minimum pension liability adjustments noted above resulted from the measurement of pension obligations at December 31, 2006 and 2005.Under the provisions of SFAS No. 158, “Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans”, which were adopted on December 31, 2006, the Company no longer records an adjustment to the additional minimum pension liability in comprehensive income (loss).Total accumulated other comprehensive loss as of September 30, 2007 was $12.9million, net of $7.9million of tax, and was composed entirely of unamortized benefit plan costs. Note 5 – Common Stock During the nine months ended September 30, 2007, the Company issued approximately 784,000 shares of common stock through the Dividend Reinvestment and Stock Purchase Plan (“DRSPP”), Employee Investment Plan, Management Incentive Plan, and Stock Incentive Plan.No shares have been issued through the Equity Shelf Program in 2007. In May 2007, shareholders of the Company approved an increase in the number of authorized shares of common stock from 45,000,000 shares to 60,000,000 shares.The increase had no effect on the par value of common stock. Note 6 – Income Taxes The Company adopted the provisions of FASB Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes”, on January 1, 2007.The adoption of the standard had no impact on the Company's financial position or results of operations.In connection with the adoption, the Company identified $1.4million in liabilities related to unrecognized tax benefits, which, if recognized, would favorably impact the effective tax rate. The Company also identified $1.3million of accrued interest related to uncertain tax positions. Both the liabilities related to the unrecognized tax benefits and interest were recorded as of December 31, 2006.In the second quarter of 2007, the Company made income tax payments to the IRS for tax and accrued interest related to theuncertain tax positions. There was no change to the balance of unrecognized tax benefits during the third quarter of 2007 and the Company does not expect a material change in the next twelve months.The Company recognizes interest and penalties related to income tax matters in income tax expense. The Company and its subsidiaries file income tax returns in the U.S. federal jurisdiction, and various states.The Company is no longer subject to U.S. federal examinations by tax authorities for years before 2001, and is no longer subject to state examinations for years before 2002.In the fourth quarter of 2006, the Internal Revenue Service (“IRS”) completed its examination of the Company's U.S. income tax returns for 2001 through 2004.As of September 30, 2007, the IRS had proposed certain timing-related adjustments to the Company's tax returns as filed.Management has appealed the proposed assessment but has not resolved the issues as of September 30, 2007.The Company does not anticipate the adjustments would result in a material change to its financial position or results of operations. 8 SOUTHWEST GAS CORPORATIONForm 10-Q September30, 2007 Note 7 – Credit Facility In April 2007, the Company amended its $300 million credit facility.The facility was previously scheduled to expire in April 2011 and was extended to April 2012.The Company will continue to use $150million of the facility as long-term debt and the remaining $150million for working capital purposes.Interest rates for the facility are calculated at the London Interbank Offering Rate plus an applicable margin, or the greater of the prime rate or one-half of one percent plus the Federal Funds rate. 9 SOUTHWEST GAS CORPORATIONForm 10-Q September30, 2007 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of Southwest Gas Corporation and subsidiaries (the “Company”) includes information related to the Company’s two business segments: natural gas operations (“Southwest” or the “natural gas operations” segment) and construction services.Southwest is engaged in the business of purchasing, distributing, and transporting natural gas in portions of Arizona, Nevada, and California.Southwest is the largest distributor in Arizona, selling and transporting natural gas in most of central and southern Arizona, including the Phoenix and Tucson metropolitan areas.Southwest is also the largest distributor of natural gas in Nevada, serving the Las Vegas metropolitan area and northern Nevada.In addition, Southwest distributes and transports natural gas in portions of California, including the Lake Tahoe area and the high desert and mountain areas in San Bernardino County. Northern Pipeline Construction Co. (“NPL” or the “construction services” segment), a wholly owned subsidiary, is a full-service underground piping contractor that provides utility companies with trenching and installation, replacement, and maintenance services for energy distribution systems. This Management’s Discussion and Analysis (“MD&A”) of Financial Condition and Results of Operations should be read in conjunction with the consolidated financial statements and the notes thereto, as well as the MD&A, included in the 2006 Annual Report to Shareholders, which is incorporated by reference into the 2006 Form10-K, and the first and second quarter 2007 Form 10-Qs. Executive Summary The items discussed in this Executive Summary are intended to provide an overview of the results of the Company’s operations.
